Case 2:21-bk-12663-ER   Doc 1 Filed 04/01/21 Entered 04/01/21 13:36:55   Desc
                        Main Document    Page 1 of 16
Case 2:21-bk-12663-ER   Doc 1 Filed 04/01/21 Entered 04/01/21 13:36:55   Desc
                        Main Document    Page 2 of 16
Case 2:21-bk-12663-ER   Doc 1 Filed 04/01/21 Entered 04/01/21 13:36:55   Desc
                        Main Document    Page 3 of 16
Case 2:21-bk-12663-ER   Doc 1 Filed 04/01/21 Entered 04/01/21 13:36:55   Desc
                        Main Document    Page 4 of 16
Case 2:21-bk-12663-ER   Doc 1 Filed 04/01/21 Entered 04/01/21 13:36:55   Desc
                        Main Document    Page 5 of 16
Case 2:21-bk-12663-ER   Doc 1 Filed 04/01/21 Entered 04/01/21 13:36:55   Desc
                        Main Document    Page 6 of 16
Case 2:21-bk-12663-ER   Doc 1 Filed 04/01/21 Entered 04/01/21 13:36:55   Desc
                        Main Document    Page 7 of 16
Case 2:21-bk-12663-ER   Doc 1 Filed 04/01/21 Entered 04/01/21 13:36:55   Desc
                        Main Document    Page 8 of 16
                    Case 2:21-bk-12663-ER                       Doc 1 Filed 04/01/21 Entered 04/01/21 13:36:55                                                 Desc
                                                                Main Document    Page 9 of 16


 Debtor    Hoplite, Inc.                                                                                     Case number (if known)
           Name

 Name of creditor and            Name, telephone number Nature of claim                 Indicate if claim   Amount of claim
 complete mailing address,       and email address of   (for example, trade debts,       is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code              creditor contact       bank loans, professional        unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                        services, and government            disputed        value of collateral or setoff to calculate unsecured claim.
                                                        contracts)                                          Total claim, if            Deduction for value         Unsecured claim
                                                                                                            partially secured          of collateral or setoff
 Porta Pellex                                                                                                                                                       $1,860,500.00
 c/o Larson Law
 Firm
 701 5th Ave Ste
 4200
 Seattle, WA
 98104-7047
 Richard Peterson                                                                                                                                                      $900,000.00
 13420 NE 83rd St
 Redmond, WA
 98052-1948
 Shain Wray                                                                                                                                                            $150,000.00
 1153 S 229th Pl
 Seattle, WA
 98198-6969
 SMF Fund 1                                                                                                                                                         $1,100,000.00
 13420 NE 83rd St
 Redmond, WA
 98052-1948




Official form 204                               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 2021 CINGroup - www.cincompass.com
Case 2:21-bk-12663-ER   Doc 1 Filed 04/01/21 Entered 04/01/21 13:36:55   Desc
                        Main Document    Page 10 of 16
Case 2:21-bk-12663-ER   Doc 1 Filed 04/01/21 Entered 04/01/21 13:36:55   Desc
                        Main Document    Page 11 of 16
Case 2:21-bk-12663-ER   Doc 1 Filed 04/01/21 Entered 04/01/21 13:36:55   Desc
                        Main Document    Page 12 of 16
Case 2:21-bk-12663-ER   Doc 1 Filed 04/01/21 Entered 04/01/21 13:36:55   Desc
                        Main Document    Page 13 of 16
Case 2:21-bk-12663-ER   Doc 1 Filed 04/01/21 Entered 04/01/21 13:36:55   Desc
                        Main Document    Page 14 of 16
Case 2:21-bk-12663-ER   Doc 1 Filed 04/01/21 Entered 04/01/21 13:36:55   Desc
                        Main Document    Page 15 of 16
Case 2:21-bk-12663-ER   Doc 1 Filed 04/01/21 Entered 04/01/21 13:36:55   Desc
                        Main Document    Page 16 of 16




     Richard Peterson
     13420 NE 83rd St
     Redmond, WA 98052-1948


     Shain Wray
     1153 S 229th Pl
     Seattle, WA 98198-6969


     SMF Fund 1
     13420 NE 83rd St
     Redmond, WA 98052-1948
